     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 1 of 47




                    UNITED STATES DISTRICT COURT

                      WESTERN DISTRICT OF TEXAS

                                WACO DIVISION


THE ANSCHUTZ CORPORATION and
LIGHTEDGE HOLDINGS, LLC,


                         Plaintiffs,                  Civ. No. 6:19-cv-183

     v.

BROWN ROBIN CAPITAL, LLC, SIERRA TWO
INTERNET, INC., LUCAS BRAUN, RYAN
ROBINSON, JACK D’ANGELO, BOBBY
BOUGHTON, and MICHAEL SMERKLO,


                         Defendants.


                                   COMPLAINT

      Plaintiffs LightEdge Holdings, LLC (“LightEdge”) and The Anschutz

Corporation (“Anschutz” and, together with LightEdge, “Plaintiffs”), by and

through their undersigned attorneys, allege as follows:

                             NATURE OF ACTION

      1.     This breach of contract and fraud action arises out of LightEdge’s

purchase of a cloud computing and data center services business known as
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 2 of 47




OnRamp Access, LLC (“OnRamp” or the “Company”) from defendants Brown

Robin Capital, LLC, Sierra Two Internet, Inc., Lucas Braun, Ryan Robinson, Jack

D’Angelo and Michael Smerklo (collectively, the “Sellers”). LightEdge is a 96%-

owned subsidiary of Anschutz.

      2.     LightEdge agreed to pay the Sellers $106 million to acquire OnRamp

pursuant to a July 2, 2018 Unit Purchase Agreement (the “Agreement”).

LightEdge agreed to the transaction and determined the purchase price based on,

among other things, the Company’s adjusted earnings before interest, taxes,

depreciation and amortization (“EBITDA”), the Company’s pipeline of new

business opportunities, and representations and warranties made by the Sellers

concerning the truthfulness of that information. Anschutz provided LightEdge

with $62 million in equity capital to help finance the transaction.

      3.     Immediately after the closing, LightEdge learned that OnRamp’s

senior executives, including defendants Lucas Braun (CEO), Ryan Robinson

(President), Jack D’Angelo (CFO) and Bobby Boughton (Vice President of Sales)

(collectively, together with Brown Robin Capital, LLC, the “OnRamp Insiders”),

had falsified the Company’s books and records in order to artificially inflate the

EBITDA and pipeline information that Sellers knew LightEdge was relying on to

formulate the purchase price.


                                          2
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 3 of 47




      4.    The OnRamp Insiders falsified the Company’s financial records to

prevent LightEdge from walking away from the transaction prior to closing and/or

to induce LightEdge to buy the Company for tens of millions of dollars more than

it was actually worth. The motive was simple – all of the OnRamp Insiders other

than Boughton were Sellers in the transaction, while Boughton received a

substantial bonus, a promotion and salary increase when the deal closed.

      5.    Due to the OnRamp Insiders’ fraudulent activities, multiple

representations and warranties that all of the Sellers made in the Agreement were

separately and independently breached at the closing. The Sellers’ breaches and

the OnRamp Insiders’ fraud took three principal forms.

      6.    First, the OnRamp Insiders intentionally concealed the fact that one of

the Company’s largest customers, Yeti Coolers, had repeatedly notified the

Company in writing that Yeti was terminating certain services and thus reducing

its monthly business with the Company by approximately 50%.           The Sellers,

however, falsely represented in the Agreement that Yeti had made only minor

reductions in its existing business with the Company, and that Yeti in fact was

likely to materially increase its overall purchases from the Company through a new

pending business opportunity.

      7.    The OnRamp Insiders knew that the Sellers’ representations

concerning Yeti were knowingly and intentionally false when made. Shortly after
                                        3
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 4 of 47




closing, the Yeti service terminations that the OnRamp Insiders had concealed

from LightEdge took effect, resulting in a significant loss of recurring revenue for

the Company.

      8.     Second, the OnRamp Insiders instructed the Company’s sales

representatives to intentionally falsify the sales pipeline information maintained in

the Company’s Saleforce.com database. By falsifying the Salesforce.com data, the

OnRamp Insiders falsely portrayed the Company as having millions of dollars in

near-term business opportunities available from a broad mix of customers.

      9.     Critically, the OnRamp Insiders took this step immediately after the

Company lost a significant customer account (Spiceworks) and underperformed in

generating new sales during April 2018. LightEdge, which was then engaged in

pre-contract due diligence, began asking detailed questions about future business

prospects that could replace the lost customer account and support growth. In

response to LightEdge’s questions, the OnRamp Insiders instructed Company

employees to doctor the Salesforce.com database so that it would show numerous

business opportunities that the OnRamp Insiders knew the Company had already

lost, transactions that senior Company executives knew had never progressed

beyond the introductory meeting stage, and transactions that were mischaracterized

in terms of the stage of negotiations.


                                         4
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 5 of 47




      10.    The OnRamp Insiders presented the false information to LightEdge to

create the appearance that the Company had a robust pipeline of new business that

would fuel revenue and EBITDA growth.              In reality, the majority of the

Company’s pipeline was false – as LightEdge immediately discovered when the

transaction closed.

      11.    Third, the Sellers provided LightEdge with financial statements that

the OnRamp Insiders had doctored to include revenue and accounts receivable for

customer accounts that the OnRamp Insiders knew had been terminated,

discontinued, or were uncollectible.

      12.    All three components of the OnRamp Insiders’ fraud served the same

purpose:    to inflate the past, present, and projected future profitability of the

Company to induce LightEdge to buy the Company at an inflated purchase price

and to induce Anschutz to fund the transaction. Their fraud achieved its purpose.

      13.    The OnRamp Insiders knew when they decided to defraud Plaintiffs

that LightEdge would be significantly overpaying for the Company based on

revenues, adjusted EBITDA and a robust pipeline the OnRamp Insiders knew did

not actually exist. Given the egregious nature of Sellers’ fraud, the OnRamp

Insiders should be required to pay not only compensatory damages, but also

substantial punitive damages in order to deter similar conduct in the future.

                                  THE PARTIES
                                          5
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 6 of 47




        14.   Plaintiff Anschutz is a Delaware corporation with its headquarters

located in Denver, Colorado.

        15.   Plaintiff LightEdge is a Delaware limited liability company with its

headquarters located in Des Moines, Iowa.           Anschutz owns 96% of the

membership interests in LightEdge; the remaining 4% is owned by Twin Eagle

Ventures, LLC (“Twin Eagle”). The members of Twin Eagle are citizens and

residents of Colorado and Washington.

        16.   Defendant Brown Robin Capital, LLC (“Brown Robin”) is a Seller,

with its headquarters located in Austin, Texas. Upon information and belief, the

members of Brown Robin reside in Texas, California, Massachusetts, and New

York.

        17.   Brown Robin is an investment vehicle managed exclusively by

defendants Lucas Braun and Ryan Robinson. Because they managed Brown Robin

and, on information and belief, made all decisions on its behalf, all of Mr. Braun’s

and Mr. Robinson’s actions and knowledge can be imputed to Brown Robin.

        18.   At the time of the Agreement, Brown Robin had fifteen investors,

including Housatonic Equity Investors IV, LP; Ryan Robinson; Lucas Braun;

Marion Equity Partners; The Peter and April Kelly Family Trust, Dated August 9,

2006; Russell J. Ellis; Futaleufu Partners; William F. Duhamel and Katherine B.

Duhamel as joint tenants with rights of survivorship; Search Fund Partners 4, LP;
                                         6
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 7 of 47




Granite Point Partners Holding (CA-General Partnership); Taweel Family Trust;

QMC Partners-D LLC; Oak Drive Capital, LLC; Housatonic Equity Affiliates IV,

LP; and Ohana Capital Partners I, LP (collectively, the “Brown Robin

Investors”).

      19.      At the time of closing, Brown Robin owned 93.2% of the equity (or

units) in OnRamp, and Brown Robin (and the Brown Robin Investors) accordingly

received 93.2% of the proceeds of the fraud.

      20.      Defendant Sierra Two Internet, Inc. (“Sierra”) is a Seller and a Texas

corporation with its headquarters located in Austin, Texas.           Sierra is, on

information and belief, owned, controlled and/or managed by OnRamp founder

Chad Kissinger.

      21.      Defendant Lucas Braun is a Seller, an OnRamp Insider, and a

manager of Brown Robin. Mr. Braun served as the CEO of OnRamp at the time of

the acquisition. Upon information and belief, Mr. Braun is a citizen of Texas who

resides at 2202 Bowman Ave., Austin, TX 78703, which is in this District and

within 100 miles of the Waco Division U.S. District Court.

      22.      Defendant Ryan Robinson is a Seller, an OnRamp Insider, and a

manager of Brown Robin. Mr. Robinson and Mr. Braun shared a small office at

OnRamp’s headquarters in Austin, Texas, and were accordingly aware of each

other’s work activities. Mr. Robinson served as the Chairman and President of
                                           7
       Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 8 of 47




OnRamp at the time of the acquisition.                    Upon information and belief, Mr.

Robinson is a citizen of Texas who resides at 2524 Pecos St., Austin, TX 78703,

which is in this District and within 100 miles from the Waco Division U.S. District

Court.

         23.    Defendant Jack D’Angelo is a Seller and OnRamp Insider and served

as the Chief Financial Officer of OnRamp at the time of the acquisition. Upon

information and belief, Mr. D’Angelo is a citizen of Texas who resides at 311

Bowie Street, Apt. 1613, Austin, TX 78703, which is in this District and within

100 miles from the Waco Division U.S. District Court.

         24.    Defendant Mike Smerklo is a Seller and, upon information and belief,

a citizen of Texas who resides in this District.

         25.    Defendant Bobby Boughton, an OnRamp Insider, was formerly the

Company’s Vice President of Sales and is, on information and belief, a citizen of

Texas who resides in this District. Mr. Boughton agreed to participate in the fraud

because, when the transaction closed, he received a bonus of $168,578 from the

Sellers’ proceeds, a promotion from Vice President of Sales at OnRamp to

Executive Vice President of Sales at LightEdge, and a substantial increase in

salary.1


1
       LightEdge reserves its right to amend this Complaint and assert fraud claims against Sierra, Mr.
Kissinger, Mr. Smerklo and/or the Brown Robin Investors in the event that discovery shows that any of
                                                    8
       Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 9 of 47




                               JURISDICTION AND VENUE

        26.     This Court has personal jurisdiction over Defendants because the

Defendants, on information and belief, are citizens and residents of Texas.2

        27.     Subject matter jurisdiction is proper in this Court based upon diversity

of citizenship under 28 U.S.C. § 1332 because the parties are citizens of different

states and the amount in controversy exceeds $75,000.

        28.     Venue is proper in this Court because the Defendants reside in this

District.

        29.     Venue is proper in the Waco Division of this District because

OnRamp serves multiple customers in Bell County, including Emerson

Construction and DataMax Consulting Corp., which are both based in Temple,

Texas.

                                 FACTUAL BACKGROUND

        30.     OnRamp is an IT, hybrid and cloud computing, managed services, and

data center service provider. It operates multiple enterprise-class data centers to

help customers protect highly sensitive data and critical IT infrastructure.                         It

partners with businesses in industries such as healthcare and financial services to


those individuals or entities participated in, aided or abetted, or conspired to commit the OnRamp
Insiders’ fraud.
2
        Section 13.8 of the Agreement contains a narrow and incomplete forum selection clause that does
not apply to the claims asserted in this action.
                                                    9
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 10 of 47




guide them through the complexities of data security and achieving industry

compliance. OnRamp provides a broad range of hybrid computing and managed

services, and provides custom solutions from colocation to cloud that are tailored

to its customers’ unique requirements.

      31.    Early in 2018, the Sellers, who owned all of the equity in OnRamp,

began marketing OnRamp for sale via a competitive auction process. Acting by

and through Anschutz employees based in Colorado, LightEdge submitted an

offer, which it later revised several times, and entered into a letter of intent on May

18, 2018.

      32.    Throughout the bidding process, LightEdge (again acting by and

through Anschutz employees based in Colorado) communicated with the Sellers’

bankers about the valuation methodologies LightEdge was using. Among other

things, Sellers’ bankers provided Anschutz and LightEdge with a comparable

transactions analysis showing that the price paid in 23 similar transactions since

2016 was based on an adjusted EBITDA multiple. The Sellers were therefore

aware that Anschutz and LightEdge were basing their valuation on a multiple of

the Company’s adjusted EBITDA.

      33.    The final purchase price of $106 million equated to a multiple of 12x

the Company’s adjusted EBITDA. Anschutz and LightEdge agreed to pay the 12x


                                          10
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 11 of 47




multiple based on the Company’s adjusted EBITDA in Q1 2018 and the robust

pipeline that the OnRamp Insiders presented.

      34.   On July 2, 2018, Anschutz employees located in Colorado directed

their bank, the Denver, Colorado office of Wells Fargo, N.A., to wire the funds to

Sellers for the purchase of OnRamp. Wells Fargo processed the wire transfer

instruction from their wire room located in Golden, Colorado.

      35.   Pursuant to § 13.11 of the Agreement, all communications to

LightEdge relating to the transaction must be directed to Scott Carpenter, a senior

Anschutz officer, at his office in Denver, Colorado, and to Mark Kurtenbach of

Hogan Lovells US LLP, Anschutz’s outside counsel, at his office also located in

Denver, Colorado.




                                        11
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 12 of 47




               FRAUD AND BREACHES CONCERNING YETI

      36.    The first category of breach of representation and warranty by the

Sellers and fraud by the OnRamp Insiders concerns the Company’s relationship

with Yeti. According to Section 2.20(a) of the Disclosure Schedule, Yeti was the

Company’s fourth largest customer in 2016, with $934,201 in Annual Recurring

Revenue (“ARR”); the Company’s fifth largest customer in 2017, with $1,083,810

in ARR; and the Company’s sixth largest customer as of March 31, 2018, with

$1,100,280 in ARR.

      37.    The Sellers expressly represented in Section 2.20 of the Agreement

that “Section 2.20(a) of the Disclosure Schedule sets forth the twenty (20) largest

customers (measured by revenue) of the Company during each of calendar years

2017 and 2016 and for the three (3) months ended March 31, 2018,” and that

“[o]ther than as set forth on Sections 2.20(a) or (b), as applicable, of the Disclosure

Schedule, none of the customers listed on Section 2.20(a) of the Disclosure

Schedule …. with respect to 2017 and 2018 only, has canceled, terminated,

adversely modified or decreased, or, to the Company’s Knowledge, threatened in

writing to cancel, terminate, adversely modify or decrease, in each case, in any

material respect, its commercial relationship with the Company.”

      38.    Similarly, the Sellers represented in Section 2.10 of the Agreement

that “[e]xcept as set forth on Section 2.10 of the Disclosure Schedule, since
                                          12
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 13 of 47




December 31, 2017, (x) the Company has conducted its business in the ordinary

course of business consistent with past practices and (y) the Company has not . . .

(l) terminated or amended in any material respect any Material Contract or any

contract or agreement that would have been required to be listed on Section 2.11 of

the Disclosure Schedule if such contract or agreement were in effect on the date

hereof.”

      39.    Finally, the Sellers represented in Section 2.11 of the Agreement that

“Section 2.11 of the Disclosure Schedule contains a correct and complete list of the

following contracts, agreements, leases and other legally binding instruments to

which the Company is a party to or otherwise bound (whether written or oral),”

including (f) “agreements or series of related agreements with customers, suppliers

and vendors of the Company for the purchase or sale of goods or services

involving annual payments in excess of $75,000 per year,” and (r) “each

amendment, supplement and modification in respect of any of the foregoing.” The

contracts covered by the Sellers’ representations in Section 2.11 of the Agreement

included contracts with Yeti that the Sellers represented to be “in full force and

effect.” The Sellers further represented that “[o]ther than in the ordinary course of

business consistent with past practices, the Company is not participating in any

discussions or negotiations regarding any material modification of, or any material


                                         13
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 14 of 47




amendment to, any Material Contract or entry, into any new material contract

applicable to the Company.”

      40.   The above representations with respect to Yeti were false when made,

and with respect to the OnRamp Insiders, knowingly and intentionally false when

made. As many as six months before the signing of the Agreement on July 2,

2018, Yeti notified the Company in writing that Yeti planned to substantially

decrease its use of OnRamp services by approximately $42,000 to $48,000 in

Monthly Recurring Revenue (“MRR”). The OnRamp Insiders knew this fact and

intentionally concealed it from LightEdge and Anschutz.

      41.   Specifically, on December 6, 2017, Robert Wisian, Jr., Senior

Systems Administrator at Yeti, notified the Company by email that Yeti planned to

“begin reducing some of our costs in order to leverage the ability to pivot to other

projects.” Yeti itemized the products and services that it wanted to eliminate,

noting that the “goal here is to see a reduction in cost, not a zero sum change.”

Yeti concluded that it wanted “dates to action for a timeline on achieving these

[reductions in service] in order to reduce our monthly subscriptions” with the

Company.

      42.   Upon information and belief, the OnRamp Insiders instructed

Company employees to stall in response to Yeti’s request so that the Company’s


                                        14
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 15 of 47




financial records would not show a decline in revenue from Yeti prior to the

execution of the Agreement.

      43.   On January 22, 2018, Jay Adcock, Director of IT Operations at Yeti,

left a voice message with OnRamp’s Director of Client Relations, Joel Martin,

requesting a meeting to discuss the status of the service reduction project. The

following day, OnRamp Insiders Mr. Braun and Mr. Robinson had a conference

call with Mr. Martin to discuss Yeti’s requested service reductions. Later in the

day, Mr. Adcock informed the Company that Yeti was seeking to reduce services

purchased from the Company by at least $42,000 to $48,000 in MRR. Mr. Martin

relayed this information to Mr. Braun and Mr. Robinson that evening.

      44.   On January 24, 2018, Mr. Braun sent an email to Mr. Boughton

describing the meeting with Yeti as “a bit tragic.” Mr. Boughton responded by

informing Mr. Braun that “there is a decom in the works,” that a potential new

project moving to the Company “would be small,” and that a larger potential

project involving SAP services “was not even in the kitchen, let alone on the back

burner.”

      45.   On Friday April 17, 2018, Mr. Adcock sent another email to OnRamp

sales representatives Frank Arnett, Baktash Taghehchian and Mr. Martin

complaining that “[w]e don’t seem to be making much progress on the

decommissioning project.”     He objected that the Company had “somehow
                                       15
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 16 of 47




extended our commitments” for services Yeti no longer wanted, stating that Yeti

intentionally paid more for limited one-year terms so that it would not be obligated

to continue purchasing services it would not need for long periods of time.

      46.    The following Monday, April 23, 2018, Mr. Taghehchian sent an

email to all four OnRamp Insiders stating “[h]ere is what we are looking at” and

enclosing a spreadsheet listing specific Yeti service cancellations totaling over

$40,000 in MRR. That afternoon, Mr. D’Angelo had a telephone conference with

Mr. Adcock to further discuss the Yeti service reductions.

      47.    On May 24, 2018, Mr. Adcock again emailed OnRamp regarding

services Yeti wanted turned off. Mr. Arnett received Mr. Adcock’s email and

forwarded it to all four OnRamp Insiders, asking “[l]et me know how you’d like to

have these handled guys.”

      48.    Consistent with its pre-signing notice to and communications with the

Company, in September 2018, two months following the close of the acquisition,

Yeti reduced its business with the Company by approximately $41,000 in MRR,

which was approximately half of the overall Yeti relationship. Sellers did not

disclose these service reductions, but instead identified in the Disclosure Schedules

separate and substantially smaller reductions from Yeti that the Sellers stated in the

Disclosure Schedules would be offset by other service upgrades. The Sellers

further mislead Anschutz and LightEdge in the Disclosure Schedules by falsely
                                         16
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 17 of 47




claiming that the Company was “[i]n discussions about a large potential upgrade

related to Yeti’s migration to a new ERP platform” and by falsely stating that “as

part of that there could be additional downgrades along the way, but the upside far

outweighs the potential downgrades.”

      49.   As the above emails and telephone discussions illustrate, the OnRamp

Insiders, who were the Company’s senior-most executives, knew that Yeti,

OnRamp’s sixth largest customer, was planning to significantly reduce the services

it purchased from OnRamp.

      50.   The OnRamp Insiders knowingly and intentionally concealed the full

scope of Yeti’s planned service reductions from Anschutz and LightEdge, omitting

nearly all of the service reductions from the Disclosure Schedules and instructing

OnRamp employees, including Mr. Martin, to do everything necessary to delay

implementing the terminations Yeti had requested in writing until after the closing.

In addition to the misrepresentation in Section 2.11(r) of the Disclosure Schedules,

the OnRamp Insiders also modified the Company’s pipeline database, as described

more fully below, to state that OnRamp had quoted Yeti for nearly $2 million a

year in new business for SAP services – an advanced stage in the Company’s

negotiating process for new business.

      51.   In fact, the possibility of a large new Yeti transaction involving SAP

hosting services had already been rejected by Yeti months earlier. OnRamp had
                                        17
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 18 of 47




not undertaken any of the extensive scoping and engineering steps that would have

been needed for OnRamp to quote Yeti for SAP hosting services. Yet Mr. Braun

and Mr. Boughton asserted that OnRamp had an active business opportunity to sell

SAP hosting services in written documents and at a meeting with LightEdge on

June 6, 2018, despite knowing that Yeti had already rejected that business

opportunity and that, as the Company’s employees put it, a potential deal to sell

Yeti SAP hosting services “was not even in the kitchen, let alone on the back

burner.”

      52.      Defendants’ failure to disclose Yeti’s stated intention to reduce its

purchases from the Company constitutes fraud, intentional misrepresentation, and a

breach of the Sellers’ representations and warranties contained in Sections 2.10,

2.11 and 2.20 of the Agreement.

      53.      Plaintiffs reasonably and justifiably relied on the Sellers’ false

representations concerning Yeti when LightEdge agreed to purchase the Company

for the inflated $106 million purchase price and when Anschutz funded the

transaction.

   FRAUDULENT MANIPULATION OF COMPANY PIPELINE DATA

      54.      The OnRamp Insiders’ deliberate falsification of the Company’s

financial picture was not limited to misrepresenting the Company’s relationship

with Yeti.      The OnRamp Insiders also actively instructed the Company’s
                                          18
       Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 19 of 47




employees to falsify the pipeline of new business opportunities they were

providing to LightEdge to overstate the Company’s near-term business prospects

and to falsely reassure LightEdge that the revenue lost when Spiceworks cancelled

its subscription for services would be replaced by new business.

        55.   On numerous occasions throughout the auction process, the Sellers

provided Anschutz and LightEdge with information depicting a robust pipeline of

new business that would expand the Company’s revenue. Anschutz and LightEdge

relied on that information in deciding to proceed with the transaction, valuing the

Company, and determining the EBITDA multiple that LightEdge was willing to

pay.

        56.   As negotiations progressed, on May 4, 2018 the Sellers disclosed to

Anschutz and LightEdge that a significant customer, Spiceworks, had cancelled its

subscription for services from the Company, reducing the Company’s annualized

recurring revenue by approximately $600,000. Shortly thereafter, the Company

provided Anschutz and LightEdge with its April sales data, which showed that the

Company had generated only $12,000 in new MRR, which was approximately

$30,000 below the Company’s April target of $42,000 in new MRR.

        57.   The Spiceworks cancellation and April sales underperformance put

the deal at risk. Anschutz and LightEdge considered cancelling or substantially

revising the terms of the pending offer.         In response to the Spiceworks
                                        19
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 20 of 47




cancellation, Anschutz and LightEdge requested additional information about the

pipeline of new business opportunities that could potentially replace the lost

Spiceworks revenue and support EBITDA and revenue growth.

      58.   After the Company lost the Spiceworks account, Anschutz and

LightEdge made clear to the Sellers’ bankers that Anschutz and LightEdge were

relying on the existence of a robust pipeline of new business opportunities to

support the agreed upon purchase price of $106 million. On or about May 19,

2018, Anschutz and LightEdge asked the OnRamp Insiders for the Company’s

latest Salesforce.com pipeline data, and set a telephone conference for the week of

May 21 to discuss that data.

      59.   Immediately after receiving this request, the OnRamp Insiders

launched a campaign to alter the Company’s books and records regarding pipeline

and business opportunities maintained on Salesforce.com. The OnRamp Insiders’

fraud was egregious: they took a pipeline with minimal business development

opportunities and amended it to include more than $6 million in additional new

annual business opportunities that they knew had no chance of being realized,

including making specific statements about those opportunities (such as stating that

the Company had quoted a prospective customer for new business) that the

OnRamp Insiders knew were false.


                                        20
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 21 of 47




      60.    For example, at the time Anschutz and LightEdge requested updated

pipeline information, the Company’s Salesforce.com database did not list any

active pipeline opportunity to sell Yeti any SAP hosting services. Frank Arnett,

the salesperson that had dealt with Yeti, had originally input information on the

potential Yeti opportunity into the Salesforce.com system, but once it became clear

that Yeti would not be purchasing SAP hosting services from the Company, he

listed the “stage” of the potential deal as “0-Closed Lost.”

      61.    At 7:24PM on Sunday, May 20, 2018, just days after Anschutz and

LightEdge requested updated pipeline information from the Sellers, Mr. Braun

personally logged into Salesforce.com and changed the “stage” associated with the

previously entered potential SAP hosting deal with Yeti from “0-Closed Lost” to

“quoted.” Mr. Braun made this change even though he knew the Company had

never provided a quote to Yeti for the SAP migration.

      62.    That same evening, Mr. D’Angelo sent Mr. Braun an email with no

title or content, attaching the Company’s then-current sales pipeline data.

      63.    The following morning, Monday, May 21, 2018, Mr. Braun instructed

Mr. Boughton, the Company’s Vice President of Sales, to further falsify the

Company’s Salesforce.com records. After the Company’s regularly scheduled

weekly sales meeting, held at the Company’s Austin, Texas headquarters, Mr.

Braun sent an email to Mr. Boughton with three attachments containing additional
                                          21
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 22 of 47




fraudulent information on potential new business, and instructed Mr. Boughton to

have the Company’s Salesforce.com records modified to reflect this information.

Mr. Boughton executed Mr. Braun’s instruction, emailed fraudulent spreadsheets

to Company sales team members, and instructed the sales team members to revise

the Company’s Salesforce.com pipeline information to conform to the

spreadsheets.

      64.    Messrs. Boughton and Braun were fully aware that they were asking

the sales team to falsify the Company’s pipeline records, and took these actions for

the purpose of creating false records that could be provided to Anschutz and

LightEdge to misrepresent the Company’s pipeline of new opportunities as robust.

      65.    Mr. Robinson, the Company’s President, and Mr. D’Angelo, the

Company’s CFO, exchanged multiple emails with Mr. Braun and Mr. Boughton

regarding LightEdge and Anschutz’ requests for pipeline data, and were thus fully

aware that LightEdge and Anschutz were relying on the Company’s pipeline data.

They were also aware of, participated in, and approved of Mr. Braun and Mr.

Boughton’s efforts to falsify that data.

      66.    For example, Mr. Boughton instructed the Company’s sales team to

add a new business opportunity to the Salesforce.com database that stated that the

Company had quoted the American Automobile Association (“AAA”) for

$305,000 in new MRR, which would have amounted to over $3.6 million in new
                                           22
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 23 of 47




annual recurring revenue – by far the Company’s largest deal.           Being in the

“quoted” stage signifies that the counterparties have had advanced discussions

around the scope of work and pricing of a potential sales transaction.         That

information was simply false.       The Company had only attended a single

prospecting meeting with AAA months earlier, but had never scoped or designed

any potential services for AAA, let alone quoted AAA for any such services.

Messrs. Robinson, D’Angelo and Braun received regular email updates on the

Company’s pipeline of new business opportunities, even when those opportunities

involved small amounts, and knew full well that the Company had never quoted

AAA for $305,000 in new MRR.

      67.   Mr. Boughton’s spreadsheets contained numerous other falsifications.

They stated that the Company had quoted Yeti for $2 million in new annual

recurring revenue for SAP services – which, like the fraudulent AAA opportunity

would have been larger than any deal the Company had with any of its other

customers – when in fact, the OnRamp Insiders knew that the company had not

quoted Yeti for the services the Company was listing on its pipeline.

      68.   Mr. Boughton’s spreadsheets similarly stated that a company named

Forcepoint, LLC had requested a contract with $24,000 in MRR, and listed the

“probability” of the contract being awarded as 75%. In fact, the OnRamp Insiders

were well aware that the Company had lost the opportunity to provide the
                                         23
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 24 of 47




requested services to Forcepoint the previous year, when the Company’s main

contact at Forcepoint left.

      69.    Mr. Boughton’s spreadsheets also stated that the Company was in the

“post-quote” stage of landing a $9,000 a month new contract with another

customer named Kaleidacare, even though this opportunity had also been lost

months earlier.

      70.    After Mr. Boughton emailed these spreadsheets to the Company’s

sales team, members of the Company’s sales team, including Mr. Arnett and Keith

Miersma, objected, stating that Mr. Boughton’s spreadsheets were inaccurate and

did not truthfully reflect the status of the Company’s potential customer

transactions. Mr. Boughton ignored these objections and instructed the sales team

to make their pipelines look exactly like the summaries he emailed to them,

including details such as the percentage used to describe the likelihood of deals

closing.

      71.    As a result of these fraudulent actions, the final Salesforce.com

pipeline the Sellers provided to Anschutz and LightEdge included numerous

transactions that the Company had lost in 2017; transactions that the Company’s

CEO Mr. Braun, CFO Mr. D’Angelo, President Mr. Robinson, and Vice President

of Sales Mr. Boughton knew had never progressed beyond the introductory


                                       24
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 25 of 47




meeting stage; and transactions that were mischaracterized in terms of the stage of

negotiations or the likely closing date.

      72.    Other transactions improperly or inaccurately included in the

Salesforce.com pipeline included: Henry Schein Inc.; HD Vest Financial Services;

Alphanumeric; Facilities Solution Group; Demand Gen/Smart Group; National

Varco; Healthfirst Bluegrass; and David Weekly Homes.

      73.    The Sellers represented in Section 2.10 of the Agreement that

“[e]xcept as set forth on Section 2.10 of the Disclosure Schedule, since December

31, 2017, (x) the Company has conducted its business in the ordinary course of

business consistent with past practices.”       The Sellers similarly represented in

Section 2.06 that “[t]he books and records of the Company have been maintained

in accordance with good business practices, reflect only valid transactions and are

complete and correct in all material respects.”

      74.    Contrary to the representations and warranties in Sections 2.06 and

2.10 of the Agreement, the Salesforce.com pipeline was not prepared in the

ordinary course consistent with past practices or in accordance with good business

practices, and it did not reflect only valid transactions.

      75.    After delivering the fraudulent Salesforce.com records, Mr. Braun and

Jim Masterson, CEO of LightEdge, had a conference call on or about May 23,

2018 to discuss specific aspects of the Company’s pipeline.              Mr. Braun
                                           25
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 26 of 47




subsequently met with LightEdge on June 6, 2018 for additional discussions that

covered the topic. Mr. Braun stated that the Company had strong prospects for

generating new business from the customers listed in the pipeline. At no time did

Mr. Braun or Mr. Boughton reveal that the majority of the opportunities listed in

the pipeline were fabricated or were opportunities the prospective customers had

already rejected.

      76.    Anschutz and LightEdge reasonably and justifiably relied on the

Sellers’ representations in the Agreement and the Salesforce.com data provided by

Messrs. Braun and Boughton. Due to the OnRamp Insiders’ falsification of the

Company’s records, Anschutz and LightEdge proceeded with the transaction and

significantly overpaid for the Company. In total, the OnRamp Insiders included

over half a million dollars in projected MRR in the pipeline that was illusory, with

full knowledge that if Anschutz and LightEdge had received accurate information

about the absence of any viable business pipeline, they would have rejected the

deal or substantially reduced the purchase price.

    FALSIFICATION OF REVENUE AND ACCOUNTS RECEIVABLE
                       INFORMATION

      77.    The Sellers represented in Section 2.06 of the Agreement that “true

and complete copies of the balance sheets, statements of income, statements of

members’ equity, and statements of cash flows of the Company as of and for the

                                         26
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 27 of 47




years ended 2016 and 2017, as audited by the Company’s accountants (the

“Audited Financial Statements”), have been provided to Buyer;” that “[t]rue and

complete copies of the unaudited balance sheet and statements of income,

members’ equity, and cash flows of the Company as of and for the three month

period ended on March 31, 2018 (such financial statements, the “Interim Financial

Statements”) have been provided to Buyer.” Further, the Sellers represented that

“[t]he Audited Financial Statements and the Interim Financial Statements have

been prepared from, and are in accordance with, the books and records of the

Company” and that “[t]he Audited Financial Statements and the Interim Financial

Statements present fairly and accurately, in all material respects, the financial

position of the Company as of the dates thereof and the results of operations and

cash flows of the Company for the periods covered by such statements, in

accordance with GAAP consistently applied through the periods….” Finally, the

Sellers represented that “[t]he books and records of the Company have been

maintained in accordance with good business practices, reflect only valid

transactions and are complete and correct in all material respects.”

      78.    In fact, the Company’s Interim Financial Statements included revenue

and accounts receivable for customer accounts that the OnRamp Insiders knew had

been terminated, discontinued, or were uncollectible.           Mr. D’Angelo, the

Company’s former Chief Financial Officer, oversaw and was fully aware of this
                                         27
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 28 of 47




fraudulent conduct. Messrs. Braun and Boughton were also personally involved in

communicating with customers whose accounts were delinquent and/or with

Company sales team members working with those customers, and were aware that

these accounts were being misrepresented in the Company’s books and records.

These customer accounts included, among others, Rosincloud; DataLogic

Software, Inc.; Keona Health, Inc.; Response Wise/Digital Street, Inc.; XOR Data

Exchange LLC; Genesis Medical Management; Pure Healthy Back, Inc.; Flux

Tech LLC; Cloud Cooper; and Nannies from the Heart.

      79.   For instance, the Company’s Interim Financial Statements included

revenues and accounts receivable from Pure Healthy Back, Inc., even though the

Company had disconnected all services to Pure Healthy Back, Inc. on or about

January 22, 2018 and accordingly would not be receiving any revenue from this

customer for disconnected services.    Another customer, Keona Health, Inc.,

notified the Company in writing on December 28, 2017 that it was cancelling its

subscription “effective immediately,” yet the Company continued to record

revenues and book accounts receivable for this customer as if it were still

purchasing services.

      80.   The OnRamp Insiders all knew that accounts were being

misrepresented on the Company’s books and records, and concealed that

information from Anschutz and LightEdge. For instance, on April 12, 2018, the
                                      28
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 29 of 47




CFO, Mr. D’Angelo, wrote to Mr. Martin, OnRamp’s Director of Client Relations,

about the status of XOR Data Exchange LLC, which had told the Company it was

shutting down and could not pay the Company’s invoices.               Mr. D’Angelo

personally rejected an offer to settle the customer’s balance and stated that he “will

have our collections agency go after them before we will settle” for the sum

offered. OnRamp’s financials, however, continued to treat XOR as an account

receivable.

      81.     Similarly, on April 23, 2018, Mr. Martin emailed Messrs. Braun,

D’Angelo and Boughton to discuss another delinquent account, Rosincloud, saying

the customer “owes around $51k” but had only paid “$1,000 since his September

bill,” and that the customer had not responded to three of Mr. Martin’s emails. The

Company nonetheless continued to treat Rosincloud as an account receivable on

the financial statements it provided to LightEdge. Mr. Martin also discussed the

Rosincloud account with Mr. Robinson, who told him not to worry about it and

that the account would be dealt with after the closing.

      82.     The OnRamp Insiders’ inclusion of false revenue and accounts

receivable information in the Company’s Interim Financial Statements was

intentional and done in order to falsely inflate the Company’s adjusted EBITDA in

order to induce Anschutz and LightEdge to overpay for the Company. Anschutz

and LightEdge reasonably and justifiably relied on the false information contained
                                         29
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 30 of 47




in the Company’s Interim Financial Statements and other falsified financial

information when negotiating the Unit Purchase Agreement and determining and

agreeing to the purchase price. The effect of the falsified records was to materially

overstate the Company’s revenue and, as a result, its EBITDA.

                                COUNT I
                           BREACH OF CONTRACT
                       (By Plaintiff LightEdge Against the Sellers)

      83.    Plaintiff LightEdge hereby incorporates the allegations in paragraphs

1 through 82 of the Complaint as if they were fully set forth herein.

      84.    This cause of action is asserted only by Plaintiff LightEdge and only

against the Sellers. For purposes of this cause of action only, LightEdge does not

rely on any of the above fraud allegations and asserts only that the Sellers’

representations in the Agreement were false at closing.

      85.    As set forth above, the Sellers made numerous representations and

warranties to LightEdge concerning the Company’s finances, books and records,

and the information the Sellers provided to LightEdge, including but not limited to

Sections 2.06, 2.10, 2.11, and 2.20 of the Agreement.

      86.    The Sellers’ representations and warranties as described above were

false and therefore breached at the time of closing.

      87.    LightEdge was damaged by the Sellers’ breaches of its representations

and warranties.
                                           30
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 31 of 47




       88.    The Sellers also promised in Section 7.6 of the Agreement to

indemnify and hold harmless LightEdge for breaches of the Sellers’

representations and warranties.

       89.    The Sellers failed to indemnify LightEdge as agreed.

       90.    LightEdge has been damaged by these breaches in an amount to be

determined at trial.

                         COUNT II
      FRAUDULENT AND INTENTIONAL BREACH OF CONTRACT
        (By Plaintiff LightEdge Against the OnRamp Insiders (Other Than Boughton))

       91.    Plaintiff LightEdge hereby incorporates the allegations in paragraphs

1 through 90 of the Complaint as if they were fully set forth herein.

       92.    As set forth above, the OnRamp Insiders (other than Boughton) made

numerous representations and warranties to LightEdge concerning the Company’s

finances, books and records, and the information the Sellers provided to

LightEdge, including but not limited to Sections 2.06, 2.10, 2.11, and 2.20 of the

Agreement.

       93.    The      OnRamp    Insiders   (other    than   Boughton)      made     these

misrepresentations to LightEdge with either knowledge or belief or with reckless

indifference to their falsity.




                                            31
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 32 of 47




      94.       The misrepresentations were made with the intent to induce

LightEdge to buy the Company at an inflated price and on terms favorable to the

Sellers.

      95.       LightEdge was damaged in an amount to be determined at trial.

                                       COUNT III
                                        FRAUD
                       (By All Plaintiffs Against the OnRamp Insiders)

      96.       Plaintiffs hereby incorporate the allegations in paragraphs 1 through

95 of the Complaint as if they were fully set forth herein.

      97.       As set forth above, the OnRamp Insiders made numerous false

representations of fact concerning the Company’s finances and books and records.

      98.       The OnRamp Insiders made these misrepresentations to Anschutz and

LightEdge with either actual knowledge of their falsity or with reckless

indifference.     The OnRamp Insiders were the senior-most executives at the

Company – the President, the CEO, the CFO and the Vice President of Sales. By

virtue of their positions of authority and control, the OnRamp Insiders had

complete and unfettered access to all Company information and therefore knew or

were reckless in not knowing that the Sellers’ representations in the Agreement

were false when made. Further, the transaction with LightEdge was the most

important event in the history of the Company, and the OnRamp Insiders all

received substantial profits when the transaction closed. Given the significance of
                                             32
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 33 of 47




the transaction to OnRamp and to the OnRamp Insiders personally, the OnRamp

Insiders knew or were reckless in not knowing that the Sellers’ representations in

the Agreement were false when made.

      99.    The OnRamp Insiders’ misrepresentations were made with the intent

to induce Anschutz and LightEdge to buy the Company at an inflated price and on

terms favorable to the Sellers, and so that Mr. Boughton would receive a

substantial bonus, a promotion, and an increase in salary.

      100. Anschutz and LightEdge reasonably and justifiably relied on the

information the OnRamp Insiders provided and misrepresentations the OnRamp

Insiders made when it purchased the Company at an inflated price not supported by

the Company’s actual EBITDA and actual pipeline for future business

opportunities.

      101. As a result of this reliance, Anschutz and LightEdge overpaid for the

Company in an amount to be determined at trial.




                                         33
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 34 of 47




                              COUNT IV
                     CONSPIRACY TO COMMIT FRAUD
                     (By All Plaintiffs Against the OnRamp Insiders)

      102. Plaintiff hereby incorporates the allegations in paragraphs 1 through

101 of the Complaint as if they were fully set forth herein.

      103. The OnRamp Insiders agreed to and did in fact work together to

defraud Anschutz and LightEdge into closing the transaction and overpaying for

the Company.

      104. The OnRamp Insiders committed the overt acts described above in

furtherance of their conspiracy.

      105. As a result of the conspiracy, Anschutz and LightEdge were damaged

when LightEdge closed the transaction and Plaintiffs overpaid for the Company by

an amount to be determined at trial.

                                COUNT V
                       AIDING AND ABETTING FRAUD
                     (By All Plaintiffs Against the OnRamp Insiders)

      106. Plaintiffs hereby incorporate the allegations in paragraphs 1 through

105 of the Complaint as if they were fully set forth herein.

      107. As set forth above, the OnRamp Insiders aided and abetted one

another and the Sellers in making numerous false representations of fact

concerning the Company’s finances and books and records, including the falsified


                                           34
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 35 of 47




records described above, and giving representations and warranties concerning the

Company and its finances that the OnRamp Insiders knew were false when made.

      108. The OnRamp Insiders engaged in this conduct with either knowledge

or belief or with reckless indifference to the falsity of the representations being

made to Anschutz and LightEdge.

      109. The OnRamp Insiders’ conduct was intended to, and did in fact,

induce (a) LightEdge to buy the Company at an inflated price and on terms

favorable to the Sellers and Boughton, and (b) Anschutz to fund the transaction.

Each of the OnRamp Insiders provided substantial assistance in furtherance of the

OnRamp Insiders’ scheme to defraud Anschutz and LightEdge, including by

falsifying, or instructing Company employees to falsify, the Company’s books and

records, and presenting false information about the Company’s pipeline to

Anschutz and LightEdge.

      110. Anschutz and LightEdge reasonably and justifiably relied on the

information the OnRamp Insiders had provided and misrepresentations the

OnRamp Insiders made when LightEdge purchased the Company at an inflated

price not supported by the Company’s actual EBITDA and actual pipeline for

future business opportunities, and when Anschutz funded the transaction.

      111. As a result of this reliance, Anschutz and LightEdge overpaid for the

Company by an amount to be determined at trial.
                                        35
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 36 of 47




                               COUNT VI
                        FRAUDULENT INDUCEMENT
                     (By All Plaintiffs Against the OnRamp Insiders)

       112. Plaintiffs hereby incorporate the allegations in paragraphs 1 through

111 of the Complaint as if they were fully set forth herein.

       113. As set forth above, the OnRamp Insiders made numerous false

representations of fact concerning the Company’s finances and books and records,

including the falsified records described above, and gave representations and

warranties concerning the Company and its finances that the OnRamp Insiders

knew were false when made.

       114. The OnRamp Insiders made these misrepresentations to Anschutz and

LightEdge with either knowledge or belief or with reckless indifference to their

falsity.

       115. The OnRamp Insiders’ misrepresentations were made with the intent

to induce (a) LightEdge to buy the Company at an inflated price and on terms

favorable to the Sellers and Boughton, and (b) Anschutz to fund the transaction.

       116. Anschutz and LightEdge reasonably and justifiably relied on the

information the OnRamp Insiders had provided and the misrepresentations the

OnRamp Insiders made when LightEdge purchased the Company at an inflated

price not supported by the Company’s actual EBITDA and actual pipeline for

future business opportunities.
                                           36
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 37 of 47




                                COUNT VII
                           CONSTRUCTIVE FRAUD
                     (By All Plaintiffs Against the OnRamp Insiders)

       117. Plaintiffs hereby incorporate the allegations in paragraphs 1 through

116 of the Complaint as if they were fully set forth herein.

       118. As set forth above, the OnRamp Insiders made numerous false

representations of fact concerning the Company’s finances and books and records,

including the falsified records described above, and gave representations and

warranties concerning the Company and its finances that the OnRamp Insiders

knew were false when made.

       119. The OnRamp Insiders made these misrepresentations to Anschutz and

LightEdge with either knowledge or belief or with reckless indifference to their

falsity.

       120. The OnRamp Insiders’ misrepresentations were made with the intent

to induce (a) LightEdge to buy the Company at an inflated price and on terms

favorable to the Sellers and Boughton, and (b) Anschutz to fund the transaction.

       121. Anschutz and LightEdge reasonably and justifiably relied on the

information the OnRamp Insiders had provided and misrepresentations the

OnRamp Insiders made when LightEdge purchased the Company at an inflated

price not supported by the Company’s actual EBITDA and actual pipeline for

future business opportunities.
                                           37
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 38 of 47




      122. As a result of this reliance, Anschutz and LightEdge overpaid for the

Company by an amount to be determined at trial.

                                   COUNT VIII
                            UNJUST ENRICHMENT
                     (By All Plaintiffs Against All Defendants)

      123. Plaintiffs hereby incorporate the allegations in paragraphs 1 through

122 of the Complaint as if they were fully set forth herein.

      124. As set forth above, Sellers and Boughton made numerous false

representations of fact concerning the Company’s finances and books and records,

including the falsified records described above.

      125. The OnRamp Insiders made these misrepresentations to Anschutz and

LightEdge with either knowledge or belief or with reckless indifference to their

falsity, with the intent to induce (a) LightEdge to buy the Company at an inflated

price and on terms favorable to the Sellers and Boughton, and (b) Anschutz to fund

the transaction.

      126. Anschutz and LightEdge reasonably and justifiably relied on the

information the Sellers and Boughton had provided and the misrepresentations the

Sellers and Boughton made when LightEdge purchased the Company for $106

million.

      127. Defendants were each unjustly enriched by receiving proceeds of the

sale, directly or indirectly, that LightEdge was induced to enter and Anschutz was
                                         38
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 39 of 47




induced to fund through fraud and misconduct. Sellers received $106 million they

would not have received but for their misconduct, and Boughton received

additional compensation and other benefits.

                                     COUNT IX
                                    CONVERSION
                     (By All Plaintiffs Against the OnRamp Insiders)

       128. Plaintiffs hereby incorporate the allegations in paragraphs 1 through

127 of the Complaint as if they were fully set forth herein.

       129. As set forth above, the OnRamp Insiders made numerous false

representations of fact concerning the Company’s finances and books and records,

including the falsified records described above and giving representations and

warranties concerning the Company and its finances that the OnRamp Insiders

knew were false when made.

       130. The OnRamp Insiders made these misrepresentations to Anschutz and

LightEdge with either knowledge or belief or with reckless indifference to their

falsity.

       131. The OnRamp Insiders’ misrepresentations were made with the intent

to convert Anschutz’s and LightEdge’s funds by inducing (a) LightEdge to buy the

Company at an inflated price and on terms favorable to the Sellers, and (b)

Anschutz to fund the transaction.


                                           39
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 40 of 47




         132. Through their conduct, the OnRamp Insiders converted $106 million

of Anschutz’s and LightEdge’s funds. The OnRamp Insiders have no right to

retain these converted funds.

                                    COUNT X
               VIOLATION OF COLORADO CIVIL THEFT LAW
                (By Plaintiff Anschutz Against the OnRamp Insiders)

         133. Plaintiff Anschutz hereby incorporates the allegations in paragraphs 1

through 132 of the Complaint as if they were fully set forth herein.

         134. Anschutz personnel negotiated the purchase price and other terms of

the OnRamp transaction from their offices located in Colorado.

         135. The OnRamp Insiders sent the false and misleading statements

described above to Anschutz personnel at their offices located in Colorado to

induce Anschutz to fund the OnRamp transaction.

         136. The OnRamp Insiders knew that their statements and representations

to Anschutz were false and misleading when made.

         137. Relying on the false representations made by the OnRamp Insiders,

Anschutz personnel approved the transaction and initiated a $62 million wire

transfer from the Anschutz office in Colorado to help LightEdge fund the purchase

price.     The wire transfer order was received and processed by the Denver,

Colorado office of Wells Fargo, N.A.


                                          40
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 41 of 47




      138. As a result, the OnRamp Insiders knowingly obtained additional

purchase price monies from Anschutz to which they were not legitimately entitled

through means of deception in the form of the numerous false representations of

fact described above.

      139. The OnRamp Insiders intended to permanently deprive Anschutz of

the use and enjoyment of the additional purchase price monies through this

deception.

      140. The OnRamp Insiders’ actions constitute theft under Colorado law as

set forth in Colo. Rev. Stat. § 18-4-401.

      141. As a result of this theft, Anschutz has been damaged in an amount to

be determined at trial.

      142. Pursuant to Colorado law, Colo. Rev. Stat. § 18-4-405, Anschutz is

entitled to be awarded three times its actual damages, plus costs and reasonable

attorneys' fees.

                             COUNT XI
             VIOLATION OF THE COLORADO SECURITIES ACT
                      (By All Plaintiffs Against the OnRamp Insiders)

      143. Plaintiffs hereby incorporate the allegations in paragraphs 1 through

142 of the Complaint as if they were fully set forth herein.

      144. As set forth above, the OnRamp Insiders made numerous false

representations of fact concerning the Company’s finances and books and records,
                                            41
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 42 of 47




including the falsified records described above and giving representations and

warranties concerning the Company and its finances that the OnRamp Insiders

knew were false when made.

       145. As set forth above, the OnRamp Insiders employed a device, scheme,

or artifice to defraud Plaintiffs, and engaged in acts, practices, or courses of

business which operated as a fraud or deceit upon Plaintiffs.

       146. The OnRamp Insiders made these misrepresentations to Anschutz and

LightEdge in connection with their offer of Company securities for sale to

LightEdge, with either knowledge or belief or with reckless indifference to their

falsity.

       147. The OnRamp Insiders’ misrepresentations were made with the intent

to induce (a) LightEdge to buy the Company at an inflated price and on terms

favorable to the Sellers, and (b) Anschutz to fund the transaction.

       148. Anschutz and LightEdge reasonably and justifiably relied on the

information the OnRamp Insiders provided and the misrepresentations the

OnRamp Insiders made when LightEdge purchased the Company at an inflated

price not supported by the Company’s actual EBITDA and actual pipeline for

future business opportunities.

       149. The OnRamp Insiders’ conduct violates Colo. Rev. Stat. § 11-51-501.


                                         42
         Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 43 of 47




          150. Anschutz and LightEdge are entitled to damages, interest, costs and

attorneys’ fees under Colo. Rev. Stat. § 11-51-604 in an amount to be proven at

trial.

                               COUNT XII
                 VIOLATION OF THE TEXAS SECURITIES ACT
                        (By All Plaintiffs Against the OnRamp Insiders)

          151. Plaintiffs hereby incorporate the allegations in paragraphs 1 through

150 of the Complaint as if they were fully set forth herein.

          152. This cause of action is pled in the alternative in the event the Court

concludes that Texas law applies to the tort claims asserted in this complaint.

          153. As set forth above, the OnRamp Insiders made numerous false

representations of fact concerning the Company’s finances and books and records,

including the falsified records described above and giving representations and

warranties concerning the Company and its finances that the OnRamp Insiders

knew were false when made.

          154. The OnRamp Insiders made these misrepresentations to Anschutz and

LightEdge in connection with their offer of Company units for sale to LightEdge,

with either knowledge or belief or with reckless indifference to their falsity.

          155. The OnRamp Insiders’ misrepresentations were made with the intent

to induce (a) LightEdge to buy the Company at an inflated price and on terms

favorable to the Sellers, and (b) Anschutz to fund the transaction.
                                              43
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 44 of 47




       156. Anschutz and LightEdge reasonably and justifiably relied on the

information the OnRamp Insiders provided and misrepresentations the OnRamp

Insiders made when LightEdge purchased the Company at an inflated price not

supported by the Company’s actual EBITDA and actual pipeline for future

business opportunities.

       157. The OnRamp Insiders’ conduct violates Tex. Rev. Civ. Stat., art. 581-

33(A)(2).

       158. Anschutz and LightEdge are entitled to damages, interest, costs and

attorneys’ fees under Tex. Rev. Civ. Stat., art. 581-33(D), in an amount to be

proven at trial.

                     COUNT XIII
STATUTORY FRAUD UNDER TEX. BUS. & COM. CODE SECTION 27.01
                     (By All Plaintiffs Against the Onramp Insiders)

       159. Plaintiffs hereby incorporate the allegations in paragraphs 1 through

158 of the Complaint as if they were fully set forth herein.

       160. This cause of action is pled in the alternative in the event the Court

concludes that Texas law applies to the tort claims asserted in this complaint.

       161. As set forth above, the OnRamp Insiders made numerous false

representations of fact concerning the Company’s finances and books and records,

including the falsified records described above and giving representations and


                                           44
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 45 of 47




warranties concerning the Company and its finances that the OnRamp Insiders

knew were false when made.

         162. The OnRamp Insiders made these misrepresentations to Anschutz and

LightEdge in connection with their offer of Company units for sale to LightEdge,

with actual awareness of, or at the very least, with either knowledge or belief or

with reckless indifference to, their falsity.

         163. This offer of Company units is a transaction involving stock in a

corporation as contemplated in Tex. Bus. & Com. Code § 27.01.

         164. The OnRamp Insiders’ misrepresentations were made for the purpose

of inducing Anschutz and LightEdge to enter into a contract to buy the Company at

an inflated price and on terms favorable to the Sellers.

         165. Anschutz and LightEdge reasonably and justifiably relied on the

information the OnRamp Insiders provided and the misrepresentations the

OnRamp Insiders made when LightEdge entered into the contract to purchase the

Company at an inflated price not supported by the Company’s actual EBITDA and

actual pipeline for future business opportunities.

         166. The OnRamp Insiders’ conduct violates Tex. Bus. and Com. Code §

27.01.




                                           45
     Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 46 of 47




      167. Anschutz and LightEdge are entitled to actual and exemplary

damages, interest, costs and attorneys’ fees under Tex. Bus. and Com. Code §

27.01 in an amount to be proven at trial.

                                PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs pray that this Court enter judgment in its favor and

award it relief including, but not limited to, the following:

      A.     An award of compensatory, statutory, exemplary, treble and/or

punitive damages, and attorneys’ fees in an amount to be proven at trial for all

losses and injuries incurred by Anschutz and LightEdge caused by Defendants’

breach of contract and fraud;

      B.     In the alternative, an order rescinding the Agreement and ordering

Sellers to return the $106 million LightEdge was fraudulently induced to pay for

the Company based on Defendants’ fraudulent conduct; and

      C.     Such other and further relief as the Court deems just and proper.




                                            46
    Case 6:19-cv-00183-ADA-JCM Document 1 Filed 03/01/19 Page 47 of 47




Dated: March 1, 2019


OF COUNSEL:                     NIX PATTERSON, LLP

HOGAN LOVELLS US LLP            By: __/derek gilliland/_____________
William M. Regan                Derek Gilliland
David R. Michaeli               222 N. Fredonia St.
875 Third Avenue                Longview, Texas 75606
New York, NY 10022              (903) 215-8310
Telephone: (212) 918-3000
                                Michael Angelovich
KELLOGG HANSEN TODD             3600 N Capital of Texas Highway
FIGEL & FREDERICK PLLC          Suite B350
Mark C. Hansen                  Austin, Texas 78746
John Thorne                     (512) 328-5333
Sumner Square
1615 M Street, N.W.             Attorneys for Plaintiffs The Anschutz
Suite 400                       Corporation and LightEdge Holdings, LLC
Washington, D.C. 20036
(202) 326-7900




                                    47
